Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Surrie Fenlaw, Appellant                                 Appeal from the 115th District Court of
                                                         Upshur County, Texas (Tr. Ct. No. 09-
No. 06-21-00004-CV            v.                         25TX). Memorandum Opinion delivered
                                                         by Justice Burgess, Chief Justice Morriss
Harmony Independent School District, et                  and Justice Stevens participating.
al., Appellees


          As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
          We further order that the appellant, Surrie Fenlaw, pay all costs incurred by reason of this
appeal.
                                                         RENDERED JULY 13, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk